Citation Nr: 1042830	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

In his June 2008 claim, the Veteran reported that he entered 
active duty service for the first time in June 1954 and was 
discharged in June 1957.  Records also appear to reflect Army 
National Guard service from February 1949 to April 1951, from 
February 1953 to April 1954, and from February 1978 to April 
1992.  A period of service from May 1951 to January 1953 is 
documented, but the type of service does not appear to be clear.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in June 2009, a statement of the 
case was issued in August 2009, and a substantive appeal was 
received in September 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  For purposes of the instant 
case, it is stressed that the term "active military, naval, or 
air service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Initially, it appears that all potentially relevant Army National 
Guard treatment records have not been associated with the claims 
file.  In this regard, the Board notes that the Veteran has 
submitted some service personnel and treatment records from his 
Army National Guard service; however, the records appear 
incomplete.  The Veteran's NGB Form 22s document Army National 
Guard service in Mississippi, Texas, and Colorado; his service 
included dates between February 1949 and April 1992.  Thus, in 
order to more fully address the Veteran's contentions, the Board 
believes it appropriate to request and obtain any Army National 
Guard treatment records not already of record.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c); see also Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-
13 (1992).

With regard to the hearing loss issue, service connection for 
impaired hearing is subject to 38 C.F.R. § 3.385, which provides 
that impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  However, the Board notes that service department 
audiometric readings prior to October 31, 1967 must be converted 
from American Standards Association (ASA) units to International 
Standard Organization (ISO) units. 

The Board notes a January 1953 audiological evaluation conducted 
at the time of discharge from a period of service reported to be 
from May 1951 to January 1953.  If the exam results are converted 
to ISO units, the audiological evaluation showed 



thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
-
5
LEFT
40
30
25
-
10


In reviewing a negative July 2008 VA opinion, it appears as 
though the January 1953 audiometric readings were not converted 
from ASA units to ISO units for purposes of the opinion.  In this 
regard, the Board notes that the VA examination report lists the 
non-converted readings.  

Finally, the Board believes that the record is unclear as to 
whether the reported service from May 1951 to January 1953 was 
active duty, active duty for training, or inactive duty training.  
Clarification is necessary. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should obtain service 
department clarification as to whether the 
reported service from May 1951 to January 
1953 was active duty, active duty for 
training, or inactive duty training.

2.  The AMC/RO should also take appropriate 
action to obtain all of the Veteran's Army 
National Guard treatment records that are not 
already incorporated into the claims file, 
specifically including any records from the 
Mississippi Army National Guard, the Texas 
Army National Guard, and the Colorado Army 
National Guard.  If additional records are 
not available, or the search for any such 
records otherwise yields negative results, 
that fact should be clearly documented in the 
claims file.

3.  Then, the Veteran should be scheduled for 
an appropriate VA examination to ascertain 
the nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  It is 
imperative that the claims folder be reviewed 
in conjunction with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions 

a)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed bilateral 
hearing loss is causally related acoustic 
trauma during service?

b)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's claimed tinnitus is 
causally related to acoustic trauma during 
service?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.  The examiner's rationale should 
specifically address the significance, if 
any, of the January 1953 audiological 
examination report (ASA versus ISO units).

4.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
adequate opinions with rationale have been 
offered.

5.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issues on appeal should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

